Citation Nr: 0415111	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The evidence of record clearly and unmistakably shows 
that the veteran's asthma preexisted his enlistment into 
service.

3.  The medical evidence of record shows that the veteran's 
asthma was exacerbated in service.

4.  There is no specific finding that any increase in 
disability during service was due to the natural progress of 
the disorder.   


CONCLUSION OF LAW

Asthma was aggravated during active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in December 2001, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claim.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO also provided the veteran with a copy of the May 
2002 rating decision and November 2002 Statement of the Case 
(SOC), which together provided the veteran with notice as to 
the evidence needed to substantiate his claim and the reasons 
the claim was denied.  The SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
requested current treatment records from the Santa Ana VA 
Outpatient Clinic based on information the veteran provided 
in his December 2001 disability claim.  A response from the 
VA facility in March 2002 indicated that there were no 
records for the period requested.  The RO obtained the 
veteran's service medical records as well as service 
personnel records that concerned the circumstances 
surrounding the veteran's discharge from the military.  The 
RO requested private medical records from Dr. J.B.  
Eventually, the veteran submitted treatment records from Dr. 
J.B. directly to the RO.  The RO afforded the veteran a 
medical examination by QTC Medical Services (QTC) in April 
2002, as well as obtained a medical opinion on the etiology 
of the claimed disorder.  Lastly, the RO scheduled the 
veteran for a travel board hearing, which was held before the 
undersigned Veterans Law Judge in August 2003.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

The service medical records show that no respiratory disorder 
manifested by asthma was identified at the veteran's service 
enlistment examination conducted on July 12, 1984.  On the 
Report of Medical History, in the physician's summary, the 
service examiner reported that the veteran denied that he had 
asthma.  An August 2, 1984 record noted that the veteran went 
through medical processing and complained of a history of 
asthma attacks.  The service examiner indicated that the 
veteran reported that he was not having any problems at the 
present time.   An August 1984 dental health questionnaire 
shows that the veteran reported that he had asthma in 
response to the question of whether he had "any allergies or 
sensitivities."   The veteran also indicated that he took 
medication for his asthma.  

The service medical records first document complaints of an 
asthma attack in November 1984.  The emergency care and 
treatment record shows that the veteran presented with 
complaints of wheezing and shortness of breath present since 
the prior evening.  The service examiner noted that the 
veteran reported that his last acute attack was four weeks 
prior.  An examination was conducted and the service examiner 
noted an assessment/diagnosis of asthmatic bronchitis.  The 
veteran was treated with medications.  A February 1985 
emergency care and treatment record shows that the veteran 
complained of another asthma attack.  A February 1985 record 
noted that the veteran complained of a cough, congestion, and 
wheezing for the past two to three days.  The service 
examiner noted an assessment of upper respiratory infection, 
reactive asthma.  A May 1985 record noted that the veteran 
presented for an alcohol evaluation during which time the 
veteran also complained that he had been asthmatic and tight 
for more than two weeks.  The veteran also reported a 
preservice history of a hospitalization in 1977 and inservice 
visits to the emergency room in November 1984 to February 
1985.  The examiner noted that the veteran had poorly 
controlled asthma.  Thereafter, service medical records show 
that the veteran received several follow up treatments and 
monitoring in May 1985, June 1985, July 1985, October 1985, 
November 1985, December 1985, January 1986, February 1986, 
March 1986, April 1986, and May 1986.  

A May 1986 record detailed that the veteran had 
"bronchospastic (bronchial asthma) disease."  It was noted 
that known triggers included inhalants (housedust, feathers, 
pets, molds) and physical factors included fumes.  It was 
further noted that the veteran was on medications to control 
the asthma.  Lastly, service medical records show that the 
veteran appeared before a Physical Evaluation Board (PEB) and 
a Medical Evaluation Board (MEB), which found that the 
veteran had bronchial asthma that existed prior to enlistment 
and was not aggravated by service.  According to the June 
1986 Surrebuttal of Rebuttal of the Medical Board, however, 
the service examiner indicated that he could not disagree 
that there was a possibility that the veteran's condition 
might have been aggravated by his time on active duty.  The 
veteran was released from service as the result of the PEB 
and MEB's findings.  

Private medical records from Dr. J.B. include a March 2001 
progress note which noted an assessment of asthma.  A March 
2001 Newport Imaging Center x-ray noted that the veteran's 
chest was normal.

The April 2002 QTC examination report shows that the veteran 
reported that he always had asthma in childhood.  He detailed 
that he had intermittent attacks, but he was able to do such 
physical activities as running, playing sports, etc.  He 
reported that during boot camp while stationed in San Diego, 
he had no problems.  When, however, he was thereafter 
stationed at Point Mugu, he was exposed to humid, damp 
weather close to the ocean with many farm fields that 
surrounded the base.  At that time, he began to experience 
symptoms of shortness of breath and wheezing.  He reported 
that on two occasions, he was seen at the Long Beach Naval 
Medical Center on an emergent basis for exacerbation of his 
asthma.  

The QTC examiner noted that currently, the veteran denied 
that he experienced shortness of breath during normal 
activities.  He reported that he had asthma attacks 
approximately once or twice a week.  He denied any 
hemoptysis.  He functioned normally between the attacks.  He 
took medication once or twice a week with good response 
without residual side effects.  He regularly exercised at the 
gym and could walk on a treadmill for about eleven minutes, 
but at times he experienced shortness of breath and wheezing.  
He indicated that at times he could do four to five workouts 
with weight lifting in the gym without any significant 
problems.  The attacks were somewhat unpredictable. 

The QTC examiner conducted an examination.  A pulmonary 
function test revealed mild obstructive lung disease with 
partial improvement post bronchodilators.  

The QTC examiner reported that his opinion was based on the 
review of medical records, objective findings on the current 
examination and subjective report by the veteran, and the 
veteran's current activities in relation to his 
exacerbations.  The QTC examiner contended that he did not 
believe that the aggravation during service was on a 
permanent basis; rather, the aggravation was temporary.  The 
QTC examiner reported that the reason for his opinion was 
that the veteran had had intermittent symptoms of shortness 
of breath produced by allergens, even prior to entering the 
military service.  The QTC examiner indicated that this 
information was documented by the veteran's statement.  The 
QTC examiner noted that after the veteran's deployment from 
Point Mugu, "he had reached the baseline with symptoms of 
intermittent attacks."  The QTC examiner therefore 
maintained that  the aggravation was on a temporary basis.  

The QTC examiner noted that the veteran appeared to have 
"exercise capacity," as described by the veteran.  The QTC 
examiner further noted that the veteran appeared to be over 
the acute exacerbation episodes with chronic frequent 
shortness of breath.  The QTC examiner added that the veteran 
was not being exposed to a damp, humid environment.  The QTC 
examiner, however, cautioned that it was important to note 
that the veteran should avoid extreme temperature changes, 
humidity, pollen, grass, wheat, dust, and allergens to avoid 
exacerbation of his attacks.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.   

The Board notes that every veteran is presumed to have been 
in sound condition at the time of acceptance for service, 
except for defects, infirmities, or disorders noted at that 
time or where clear and unmistakable evidence demonstrates 
that the disability or disease existed prior to service and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.  

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  

No respiratory disorder manifested by asthma was noted on the 
veteran's entrance examination.  According to statements of 
record, including statements contained in service records and 
sworn testimony presented at the travel board hearing, the 
veteran does not dispute that he was diagnosed with asthma 
prior to his enlistment into the service.  The veteran 
concedes that he failed to mark that he had asthma on his 
initial induction physical examination report, but he 
reportedly told the in-person processing screening corpsmans 
at the Naval Training Center in San Diego, California.  The 
Board observes that service medical records show that a mere 
two and half weeks after the veteran's entrance into service, 
an August 1984 record noted that the veteran went through 
medical processing and reported a history of asthma attacks.  
The screening examiner related that the veteran reported that 
he was not having any problems at the present time.  The 
August 1984 dental health questionnaire similarly showed that 
the veteran reported that he had asthma.  

The referenced service medical records show that the August 
1984 service examiners did not diagnose asthma.  Rather, the 
diagnosis of asthma was volunteered by the veteran, which 
tends to show that the veteran was previously advised that he 
had asthma by other medical professionals prior to his 
enlistment into the service.  Service examiners for the first 
time diagnosed the veteran with asthma in November 1984.  
Thus, the veteran's lay history of his medical condition 
prior to service was later confirmed on examination by 
service examiners.  As such, although no respiratory disorder 
was identified at the veteran's induction examination, the 
evidence shows that the veteran clearly and unmistakably 
entered service with a preexisting respiratory disorder 
manifested by asthma.

The medical evidence shows that the preexisting disease was 
exacerbated during service.  In particular, service medical 
records show that the veteran suffered severe asthma attacks 
in November 1984 and February 1985.  Even a service examiner 
admitted that he could not rule out the possibility that the 
veteran's asthma was aggravated by his service.  The Board 
notes that a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
In the instant case, an increase in disability during service 
is shown by the medical evidence, which entitles the veteran 
to the presumption of aggravation of the preexisting 
respiratory disorder, in the absence of a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.306 (2003); VAOPGCPREC 3-03.

The Board notes that "temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to the symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
This means the base line against which the Board is to 
measure any worsening of a disability is the veteran's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he enlisted.   
See Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

There is medical evidence unfavorable to the veteran that 
indicates that the underlying respiratory disorder, asthma, 
as contrasted to the symptoms of wheezing and shortness of 
breath, did not worsen due to service.  The QTC examiner is 
of the opinion that aggravation of the disability was not on 
a permanent basis; rather, the aggravation was temporary.  
The QTC examiner, however, did not specifically address 
whether any increase in severity of the asthma during service 
represented a natural progression of the disease.  The 
presumption of aggravation may only be rebutted if "there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease."  38 C.F.R. § 3.303(a) 
(2003) (emphasis added).  

As evidence that the veteran's asthma permanently worsened 
during service, the veteran currently maintains that he did 
not take medication for his asthma prior to service, but now 
must take medication to control his asthma.  The service 
medical records show that in August 1984, prior to the asthma 
attacks, the veteran specifically reported that he took 
medication for his asthma, according to the dental health 
questionnaire.  Nevertheless, the service medical records 
clearly show that the veteran was placed on an aggressive 
medication regime after the asthma attacks and thereafter 
remained on medications to control his asthma throughout the 
rest of his military service.  The service medical records do 
not document that medication was prescribed to the veteran to 
control his asthma prior to the November 1984 asthma attack.  
To date, the veteran remains on medication to control his 
asthma attacks, according to the April 2002 QTC examination 
report and Dr. J.B.'s private medical records.  Thus, there 
is favorable evidence of record that the underlying condition 
permanently worsened during service.  

The Board notes that the standard, "clear and unmistakable 
evidence," imposes a very high burden on VA to overcome.  In 
light of the QTC examiner's failure to address the question 
of whether the increase in disability represented a natural 
progression of the disease and given evidence that the 
underlying condition permanently worsened during service, the 
presumption of aggravation of the preexisting disorder is not 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.306 (2003); VAOPGCPREC 3-03; 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).  


ORDER

Service connection for asthma is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



